Citation Nr: 1003222	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina, that denied the benefit sought.

The Board notes a September 2005 claim for service connection 
for posttraumatic stress disorder.  This issue has not been 
considered by the RO.  It is referred to the RO for 
appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2009); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Private treatment records note diagnoses of osteoarthritis 
and right knee degenerative joint disease.  They also note 
rheumatoid arthritis is superimposed over the osteoarthritis.  
The RO adjudicated the Veteran's claim without benefit of a 
VA examination.  Under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA is 
obliged to provide an examination when the record contains 
competent evidence that: 1) the claimant has a current 
disability or signs and symptoms of a current disability; 2) 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
(Emphasis added).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.   McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

The service treatment records show physical therapy for the 
right knee in January 1967 and complaints of right knee pain 
in July 1967.  An October 2005 private report of Arthritis 
Consultants notes an opinion of a physician who treated the 
Veteran that degenerative arthritis very plausibly started in 
service.  The report concedes that rheumatoid arthritis does 
not date back to service.  This medical opinion meets the low 
threshold for a VA examination or medical review.  See 
38 C.F.R. § 3.159(c)(4).

The Veteran has not received notice as to the information or 
evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, such notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for right knee 
osteoarthritis since July 2005.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO should afford the Veteran a VA 
orthopedic examination.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be made 
available to the examiner for review before 
the examination.  The examiner should 
render an opinion as to whether there is at 
least a 50-50 probability that the 
diagnosed right knee arthritis had its 
onset in service, or was manifested at 
least to a compensable degree (10 percent) 
within one year of the Veteran's retirement 
from active service, or is otherwise 
related to active service.

The examiner is advised that the term, 
"50-50 probability," does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  After the 
development requested has been completed, 
the AMC/RO should review the 
examination/review report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his
part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


